UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-7376


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

LARRY DONNELL FRYE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Henry E. Hudson, Senior District Judge. (3:07-cr-00247-HEH-1)


Submitted: May 5, 2021                                            Decided: May 26, 2021


Before GREGORY, Chief Judge, WILKINSON, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Donnell Frye, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Larry Donnell Frye appeals the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First Step

Act of 2018, Pub. L. No. 115-391, § 603(b)(1), 132 Stat. 5194, 5239. After reviewing the

record, we conclude that the district court did not abuse its discretion in determining that

the 18 U.S.C. § 3553(a) factors counseled against a compassionate release sentence

reduction in Frye’s case. See United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021)

(per curiam) (stating standard of review). Accordingly, we affirm the district court’s order

on this basis. United States v. Frye, No. 3:07-cr-00247-HEH-1 (E.D. Va. Aug. 17, 2020).

We deny Frye’s motions to appoint counsel and to expedite decision and dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2